DETAILED ACTION
	Claims 1-14 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 6 September 2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the foreign citations referred to therein have not been considered.
US document “2009/232586” cited in the IDS filed 6 September 2018 was not considered because the appropriate document number is “20090232586,” which is cited in the Notice of References Cited (PTO-892) attached to this office action. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the means to prevent the releasable covering from being removed from the openings before the first and second ports are mechanically coupled (as claimed in claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Specification
The disclosure is objected to because of the following informalities: in paragraph 25, “gripe” should be changed to --grips--.  
Appropriate correction is required.
Claim Objections
Claims 1-5 and 7-14 are objected to because of the following informalities:  
In claim 1, lines 3, 5, 6, and 8, it is suggested that the listed limitations end with a comma (,) to clearly separate the listed limitations.
In claim 1, line 10, it is suggested that “counter-rotating” be changed to --counter-rotation--.
In claim 1, line 11, it is suggested that “first and second part” be changed to --first and second parts--.
In claim 1, last line, it is suggested that “counter-rotating” be changed to --counter-rotation--.
In claim 2, line 2, “the contact surface are” should be changed to --the contact surfaces are--.
In claim 3, lines 1-2, “the extricable grips are the grips of the releasable coverings of the first part and second part are provided” should be changed to --the extricable grips are provided-- because the current recitation is redundant.
In claim 3, line 3, “for mechanically interlock” should be changed to –for mechanically interlocking--.
In claim 4, line 2, “is provided” should be changed to --are provided--.
In claim 4, line 2, “release coverings” should be changed to --releasable coverings-- to be consistent with the other recitations of the structure.
In claim 4, line 3, “the openings” should be changed to --the openings in the contact surfaces-- to distinguish from the openings of the non-contact surfaces.
In claim 4, a period (.) should be added to the end of the claim.
In claim 5, “the openings” should be changed to --the openings in the contact surfaces-- to distinguish from the openings of the non-contact surfaces.
In claim 7, line 3, “are brought to match” should be changed to --to be brought to match-- like the language in the specification.
In claim 7, line 4, “release coverings” should be changed to --releasable coverings-- to be consistent with the other recitations of the structure.
In claim 8, line 1, “the first and second part” should be changed to --the first and second parts--.
In claim 8, lines 2-3, “the relative position of the first and second part” should be changed to --the relative positions of the first and second parts--.
In claim 8, last line, it is suggested that “counter-rotating” be changed to --counter-rotation--.
In claim 9, lines 1-2, it is suggested that “the openings of the first and second parts” be further clarified as either the openings in the contact surface or the openings in the non-contact surface.  Given that the claims are given their broadest reasonable interpretation, the recited openings could refer to either of the openings.
In claim 9, line 2, “axis of first and second part” should be changed to --axis of first and second parts--.
In claim 10, line 1, it appears that “at least of the openings” should be changed to --at least one of the openings--.
In claim 10, lines 1-2, it is suggested that “the openings of the first and second parts” be further clarified as either the openings in the contact surface or the openings in the non-contact surface.  Given that the claims are given their broadest reasonable interpretation, the recited openings could refer to either of the openings.
In claim 11, line 2, “of at least one connector part” should be changed to --of the first and second parts-- or deleted.
In claim 12, line 2, “are provided” should be changed to --are each provided--.
In claim 13, line 1, “at least one freeze bag at least one tube and at least one connector” should be changed to --at least one freeze bag, at least one tube, and at least one connector-- so that commas (,) are inserted to separate the structures listed.
In claim 14, line 2, “accommodate least” should be changed to --accommodate at least--.
Appropriate correction is required.
Claim 14 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses “means” or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “complementary means for mechanically coupling the parts…by counter-rotating of the first and second part” in claim 1, “complementary means for mechanically interlock with each other [the grips]” in claim 3, “means that prevent the openings in the contact surfaces…are brought to match…before the release coverings are removed…and the parts are rotated to the locked position” in claim 7, and “means to 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “to accommodate least one connector according to claims 1 to 13”.  This limitation is unclear because the claim is a multiple dependent claim (as described with respect to the rejection above).  Additionally, claim 13 (from which claim 14 depends) previously refers to claim 1.  Therefore, it is unclear what is required by the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kesselaar et al. (US 2017/0284584).
Regarding claim 1, Kesselaar discloses in Figs. 1-10 a connector comprising a first part (comprising either of parts 100, 200) and a second part (comprising either of parts 200, 100), each provided with 

- at least one opening 131, 231 in the contact surface having a fluid connection to at least one opening of the non-contact surface 
- a releasable covering 520A, 520B of the opening 131, 231 in the contact surface 
- complementary means 150, 250 for mechanically coupling the parts 100, 200 at the contact surfaces to form the connector (paragraphs 34-35)
characterized in that the complementary means 150, 250 for mechanically coupling the parts 100, 200 are configured to mechanically interlock with each other by counter-rotating of the first and second part 100, 200 (paragraph 35); and the openings 131, 231 in the contact surfaces are configured to be brought to match at least in part to provide fluid communication through the openings 131, 231 by counter-rotating of the first and second part 100, 200.  
Regarding claim 2, Kesselaar discloses in Figs. 1-10 that the releasable coverings 520A, 520B of the openings 131, 231 in the contact surface are attached to extricable grips 501A, 501B.  
Regarding claim 3, Kesselaar discloses in Figs. 1-10 that the extricable grips 501A, 501B are the grips 501A, 501B of the releasable coverings 520A, 520B of the first part 100 and second part 200 are provided with complementary means 550A, 550B for mechanically interlock with each other (paragraph 40).  
Regarding claim 5, Kesselaar discloses in Figs. 1-10 that the releasable coverings 520A, 520B are adhered as a folded double layer (as shown in the drawings 
Regarding claim 6, Kesselaar discloses in Figs. 1-10 that the releasable coverings 520A, 520B are welded to the contact surfaces (paragraph 41).  
Regarding claim 7, Kesselaar discloses in Figs. 1-10 that the first part 100 and second part 200 are provided with means (comprising the assembly 500 of the coverings 520A, 520B and respective grips 501A, 501B) that prevent the openings in the contact surfaces of the first part 100 and second part 200 are brought to match at least in part to provide fluid communication through the openings before the release coverings 520A, 520B are removed from the openings and the parts 100, 200 are rotated to the locked position (paragraphs 35-37).  
Regarding claim 8, Kesselaar discloses in Figs. 1-10 that the first and second part 100, 200 are provided with means 190, 290 to optically indicate the relative position of the first and second part 100, 200 to each other during counter-rotating of the parts 100, 200 (paragraph 44).  
Regarding claim 10, Kesselaar discloses in Figs. 1-10 that at least of the openings of the first and second parts 100, 200 is provided with a gasket 130, 230.  
Claim 1 (alternatively) is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diodati et al. (US 2009/0232586).
Regarding claim 1, Diodati discloses in Figs. 1-7 a connector comprising a first part (comprising either of parts 10, 20) and a second part (comprising either of parts 20, 10), each provided with 
- a contact surface (comprising the contacting valves 150, 250 that directly contact each other, and/or the outer walls of the housings 100, 200 that are nested when the parts 10, 20 are connected) and at least one non-contact surface facing away from the contact surface 
- at least one opening (comprising the slits 111, 211 in the valves 150, 250 or the openings in the outer walls of the housings 100, 200) in the contact surface having a fluid connection to at least one opening of the non-contact surface 
- a releasable covering 115, 215 of the opening in the contact surface 
- complementary means 110, 210 for mechanically coupling the parts 10, 20 at the contact surfaces to form the connector 
characterized in that the complementary means 110, 210 for mechanically coupling the parts 10, 20 are configured to mechanically interlock with each other by counter-rotating of the first and second part 10, 20 (paragraph 18); and the openings in the contact surfaces are configured to be brought to match at least in part to provide fluid communication through the openings by counter-rotating of the first and second part 10, 20.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kesselaar in view of Williams et al. (US 2013/0289517).
Regarding claim 4, Kesselaar discloses a connector, as previously discussed, but lacks teaching that the first part and the second part is provided with means to prevent the release coverings from being removed from the openings before the first part and second part are mechanically coupled.
Williams teaches in Figs. 1-40 a connector wherein the first part 100a and the second part 100b is provided with means 300 to prevent the release coverings 400 from 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the parts disclosed by Kesselaar to be provided with means to prevent the release coverings from being removed from the openings before the parts are mechanically coupled, as Williams teaches, wherein said means taught by Williams provides a rigid covering for the fragile releasable coverings while the parts are a part before coupling.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kesselaar in view of Buchanan et al. (US 2008/0265561).
Regarding claim 11, Kesselaar discloses in Figs. 1-3 openings in the non-contact surfaces of the first and second parts, as previously discussed, but lacks teaching that said openings in the non-contact surfaces are orthogonal to each other.
Buchanan teaches in Figs. 24-26 and paragraphs 108-110 openings in the non-contact surfaces of connector parts 192, 194 are orthogonal to each other, because paragraph 109 teaches that the angle of the opening in one contact surface relative to the opening in the contact surface of the same part can be adjusted, and paragraph 110 teaches that the different embodiments disclosed can be mixed and matched.  For example, if part 192 were used with one of the parts shown in Fig. 18, then openings of the non-contact surfaces would be orthogonal to each other.  Another example would be if the angle between portions 200, 204 of part 192 was 45o and the angle between portions 200’, 204’ of part 194 was 135o
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle at which the openings in the non-contact surfaces are oriented relative to each other in Kesselaar to be orthogonal because Buchanan teaches paragraph 108-110 that varying the relative orientation of said openings of the non-contact surfaces is obvious.  Furthermore, the orthogonal orientation would be useful in providing leverage for rotating the connector parts relative to each other to lock/unlock their connection, and it would be helpful in directing the flow path for a more direct route and/or around obstacles, such as around other medical/lab equipment.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kesselaar in view of Burdge (US 2016/0305574).
Regarding claim 12, Kesselaar discloses in Figs. 1-10 that the openings in the non-contact surfaces are provided with what appear to be barbs 106, 206, but lacks teaching that said openings in the non-contact surfaces are provided with a Luer-lock adapter.  
Burdge teaches in Figs. 19-35 that openings 212, 262 in the non-contact surfaces are provided with a Luer-lock adapter as an alternative to the barbs shown (paragraph 122).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the openings in the non-contacts surfaces disclosed by Kesselaar to each be provided with a Luer-lock adapter as an alternative to the barbs Kesselaar discloses, as Burdge teaches (paragraph 122).
Claims 1 and 9 (alternatively: 1) is rejected under 35 U.S.C. 103 as being unpatentable over Westinghouse, Jr. (US 243,822) in view of Kesselaar.
Regarding claim 1, Westinghouse discloses in Figs. 1-3 a connector comprising a first part (comprising either of parts a, a’) and a second part (comprising either of parts a, a’), each provided with 
- a contact surface and at least one non-contact surface facing away from the contact surface 
- at least one opening (on the center bore of the parts) in the contact surface having a fluid connection to at least one opening (on the center bore of the parts) of the non-contact surface 
- complementary means (s, s’) for mechanically coupling the parts at the contact surfaces to form the connector 
characterized in that the complementary means for mechanically coupling the parts are configured to mechanically interlock with each other by counter-rotating of the first and second part; and the openings in the contact surfaces are configured to be brought to match at least in part to provide fluid communication through the openings by counter-rotating of the first and second part.  
Westinghouse lacks teaching that each part has a releasable covering of the opening in the contact surface.
Kesselaar teaches in Figs. 1-10 two parts 100, 200 that each have a releasable covering 520A, 520B of the opening 131, 231 in the contact surface.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the parts disclosed by 
Regarding claim 9, Westinghouse discloses in Figs. 1-3 that the openings of the first and second parts are located not in the rotational axis of first and second part which is defined by the centre of the counter-rotation of the first and second part during coupling.  
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson (US 4,432,755) in view of Diodati.
Regarding claim 13, Pearson discloses in Figs. 1-12 a tubing set, comprising at least one freeze bag (comprising the assembly of sheets 24, 26 forming bag 22, wherein “freeze” is merely interpreted as a name for the bag that doesn’t necessarily further define the structure or function of the bag) at least one tube 50 and at least one connector 76, 78.  Pearson lacks teaching that the connectors are according to claim 1.  
Diodati teaches in Figs. 1-7 a connector according to claim 1 as discussed above in the rejection of claim 1 in view of Diodati.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector disclosed by Pearson to be formed as the connector taught by Diodati (which is in accordance with the connector of claim 1), because Diodati teaches an interlocking mechanism (paragraph 18) that prevents accidental disconnections.
Regarding claim 14, Pearson teaches in Figs. 1-12 that the freeze bag comprises at least one recess (next to compartment 30 and in which the tube 50 is disposed) to accommodate least one connector 76, 78 (which are modified in view of Diodati to be in accordance with claim 1 as discussed above regarding claim 13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753